EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Byung Park on 3/3/2022.
The application has been amended as follows: 
	Please cancel claims 16-20.


Response to Amendment
The claim amendments and remarks filed 2/18/2022 were received and have been entered. The rejection of claims 1-3, 6 and 12-15 under 35 USC 112(b) are withdrawn in view of the amendments. The claim amendments have overcome the current prior art rejection. 
Claims 1, 6 and 13 have been amended. 
Claim 12 has been canceled. 
Claim 21 is newly added.  
	Claims 4-5 and 7-11 are rejoined. 

Claims 16-20 are not rejoined. 

Claims 1-11, 13-15 and 21 remain present in this application.

	


Reason for Allowance
Claims 1-11, 13-15 and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record does not fairly teach or suggest a transparent OLED substrate including the claimed limitation “wherein the at least one first electrode has at least one light emitting structure which corresponds to the first electrode,…, wherein in the second direction, a projection of the first electrodes on the base substrate is composed of a first graphics unit or two or more first graphic units, the first graphic unit is shaped as a circular, oval, dumbbell-shaped, gourd-shaped or rectangular, such that the first graphic unit enables diffraction patterns to overlap and cancel each other out, mitigating a diffraction problem” along with the other claimed limitation.
The prior art of record, either singularly or in combination, fail to anticipate or render the above quoted limitation obvious.  This patentable distinction has been added to the independent claims 1 and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 3, 2022